Citation Nr: 1447502	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  11-29 154 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a bilateral ankle condition. 

2. Entitlement to service connection for a bilateral knee condition. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from December 1984 to June 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Portland Oregon. 

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of that proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral ankle and knee conditions, which he attributes to an in-service motor vehicle accident.  At the September 2014 hearing, the Veteran testified that he was seen at Leesville Hospital following the accident.  The Veteran also testified that he was seen by a private provider after separation in Modesto California, but could not recall the provider's name.  The claims file does not contain treatment records from Leesville Hospital or private providers in Modesto, California and there is no indication that an attempt has been made to obtain these records.  Accordingly, these outstanding private treatment records should be obtained and associated with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his claimed conditions since service, including any treatment from Leesville Hospital (on the day of the in-service auto accident) or Modesto, California.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.  

2. If any additional records are obtained showing that the auto accident in service did not result from misconduct, then return the Veteran's claims file to the examiner who conducted the Veteran's VA examination in November 2012, or to a qualified medical professional if the examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled. 

The entire claims file and all pertinent records must be reviewed by the examiner.  

After reviewing the record, the examiner should address whether it is at least as likely as not (50 percent probability or greater) that any ankle or knee condition had its onset in service or is etiologically related to service.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

3. Upon completion of the above, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



